Citation Nr: 1440200	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Service connection for diffuse idiopathic skeletal hyperostosis with degenerative disc and joint disease of the lumbar spine (a lumbar spine disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1951 to March 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Cleveland, Ohio.  The Louisville, Kentucky RO has jurisdiction of the current appeal.

The Veteran testified at a June 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

A June 2014 private nexus opinion has been associated with the claims file.  There is no waiver of RO initial consideration of this evidence.  Generally, before considering the additional evidence, the Board would be required to remand the matter to the RO for initial consideration of the additional evidence; however, as discussed below, the Board is granting service connection for a lumbar spine disorder, which constitutes a full grant of the benefit sought on appeal with regard to this issue; therefore, the Veteran is not prejudiced by the decision below and the Board may consider this evidence in the first instance.

The Veteran filed a claim for an increased rating for the service-connected bilateral hearing loss.  See September 2013 VA Form 21-526b.  Accordingly, this issue been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has a current lumbar spine disability for VA compensation purposes that includes degenerative joint disease (arthritis). 

2. The Veteran had chronic symptoms of a lumbar spine disorder during service that was later diagnosed, in part, as degenerative joint disease (arthritis).


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder of diffuse idiopathic skeletal hyperostosis with degenerative disc and joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting service connection for a lumbar spine disorder.  This constitutes a complete grant of the benefit sought; therefore, there are no further VCAA duties with respect to service connection for a lumbar spine disorder.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lumbar spine degenerative joint disease, which is a form of arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) apply to the claim for service connection for a lumbar spine disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 

(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
 
Service Connection for a Lumbar Spine Disorder

The Veteran contends that service connection is warranted for a lumbar spine disorder as a result of an in-service accident in 1951.  Specifically, the Veteran stated that during service he fell off a truck and landed on his back with a full backpack.  The Veteran states that he started having back pain as a result of the in-service truck accident.  See October 2012 Veteran statement; June 2014 Board hearing transcript. 

The Board finds that the Veteran has a current disability of the lumbar spine that includes arthritis.  The August 2013 VA examination report showed a diagnosis of diffuse idiopathic skeletal hyperostosis with degenerative disc and joint disease of the lumbar spine.  


The Board finds that the evidence is in relative equipoise as to whether the Veteran had chronic symptoms of a lumbar spine disorder during service.  The Veteran has stated that, after the 1951 truck accident, he was told to get back to work, so he obliged for fear of reprimand.  The Veteran indicated that he then went home for 30 
days to recuperate and went back to basic training afterwards.  See June 2014 Board hearing transcript.  The Veteran stated that, after the accident, he continued to have low back pain for about eight months after which time pain somewhat eased, but that he continued to have low back until it got much worse about 15 years ago.  See October 2012 Veteran statement; August 2013 VA examination report.  

The Board finds that the Veteran is competent to report low back pain during service and that such assertion is credible.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 469.  The Board notes that service treatment records and service personnel records are not of record because they were destroyed in the July 1973 fire at the National Personnel Records Center.  Therefore, the record contains no evidence indicating that the Veteran did not have chronic symptoms of a lumbar spine disorder during service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had chronic symptoms of a lumbar spine disorder during service.

The Veteran provided multiple positive private nexus opinions, while the August 2013 VA examination report provided a negative nexus opinion as to the question of relationship between the current lumbar spine disorder and the in-service truck accident; however, the Board does not need to reach the weight assignable to these opinions as having a tendency to directly related the currently diagnosed disability to service.  This is because the Board is granting presumptive service connection on a presumptive basis because of chronic symptoms of a lumbar spine disorder (currently diagnosed as arthritis) during service rather than on direct service 

connection.  Because the Veteran had chronic symptoms of a lumbar spine disorder during service that was later diagnosed in part as arthritis, a lumbar spine disability that includes arthritis is presumed to have been incurred in service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a).  


ORDER

Service connection for diffuse idiopathic skeletal hyperostosis with degenerative disc and joint disease of the lumbar spine is granted. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


